DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2018/0059866) in view of Kano et al. (US 2016/0239127).  
Regarding claim 1, Drake discloses an apparatus (Fig. 1A; [0065], e.g., an electronic system 100), comprising:
capacitive measurement circuitry, coupled to one or more capacitor input terminals (Figs 1A and 6B; [0245], e.g., a touch sense circuit (e.g., touch sense channels 606) coupled to capacitive input terminals), and comprising a gain stage configured to amplify a signal corresponding to a capacitance at the one or more capacitor input terminals by a gain level ([0190]- [0191], e.g., an amplifying stage in the capacitive sense circuit 101 configured to amplify a capacitance signal at the capacitive touch electrodes by a gain level);  
force measurement circuitry coupled to one or more force electrodes ([0245], e.g., a force sense circuit (e.g., force sense channels 608)) coupled to one or more force electrodes 128); 
gain control circuitry ([0190]-[0191], [0202], e.g., capacitance sense circuitry 101 and/or a processing core 109) coupled to the force measurement circuitry and the capacitive measurement circuitry, and configured to increase the gain level of the gain stage responsive to the piezoelectric measurement circuitry receiving an input signal representing a user input from at least one of the one or more force electrodes (e.g., in accordance with the determination that the force does meet the one or more criteria indicative of a touch, the device adjusts a gain for the capacitance sensors (e.g., increases the gain)); and 
processing circuitry (e.g., processing core 109), coupled to the capacitive measurement circuitry, for processing user inputs corresponding to the amplified signal communicated from the capacitive measurement circuitry ([0194], [0196], e.g., the device determined that the touch input is present on the touch surface).  
Kano does not specifically disclose the apparatus comprising piezoelectric measurement circuitry coupled to one or more piezoelectric terminals and configured to receive the input signal representing the user input from the at least one or more piezoelectric terminals. 
However, Kano discloses an apparatus (Figs 1 and 4; [0035], e.g., operation terminal 1), comprising: 
piezoelectric measurement circuitry ([0056], e.g., pressing force detecting unit 21) coupled to one or more piezoelectric terminals ([0038], [0045], [0047], e.g., piezoelectric sensor 20 includes a piezoelectric film 201, a piezoelectric detection electrode 202 and a piezoelectric detection electrode 203) and configured to receive an input signal representing a user input from the one or more piezoelectric terminals ([0053], e.g., the pressing force detecting unit 21 detects a level LSS (mV) of the inputted sensor signal and determines whether a pressing operation has been performed on the piezoelectric sensor 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kano in the invention of Drake for detecting user touch pressure by using one or more piezoelectric touch elements because a piezoelectric-based pressure sensor is capable of convert a pressure applied to an electrical signal that can be evaluated (see [0053] of Kano).  

Regarding claim 10, Drake discloses a method of detecting user inputs at a human machine interface (HMI) (Fig. 1A; [0082], e.g., detecting user inputs at a human machine interface such as a keyboard, a remote control, a control panel, a touch sensor slider, or touch sensor buttons), comprising the steps of: 
setting a gain level in at least one gain stage in capacitive measurement circuitry coupled to a plurality of capacitive touch elements of the HMI to a first gain level (Figs 1 and 6B; [0065], [0130], [0190]-[0191], [0245], e.g., setting a gain level in an amplifying stage in the capacitive sense circuit 101 is coupled to the capacitive sense array 125); 
detecting whether one or more force touch elements of the HMI is receiving user touch pressure ([0071], [0130], [0245], e.g., a force sense circuit (e.g., force sense channels 608)) detects whether one or more force electrodes 128 is receiving user touch pressure);
at the capacitive measurement circuitry, responsive to detecting that none of the one or more force touch elements of the HMI is receiving user touch pressure, generating measurement signals corresponding to capacitance one or more of the plurality of capacitive touch elements of the HMI using the first gain level ([0188], [0190]-[0191], [0204], e.g., when the force does not meet the one or more criteria indicative of a touch, the device amplifies the measured capacitance by using the first gain level); 
responsive to detecting that one or more force touch elements of the HMI is receiving user touch pressure ([0191], e.g., in accordance with the determination that the force does meet the one or more criteria indicative of a touch, the device adjusts a gain for the capacitance sensors (e.g., increases the gain)): 
setting the gain level in at least one gain stage in the capacitive measurement circuitry to a second gain level greater than the first gain level (e.g., increase the gain from a first gain level to a second gain level)); and
then generating measurement signals corresponding to capacitance at one or more of the plurality of capacitive touch elements of the HMI using the second gain level ([0191], e.g., then measures a second capacitance with the adjusted gain); and 
at a processor (e.g., processing core 109), receiving measurement signals from the capacitive measurement circuitry and detecting a touch event at one or more of the plurality of capacitive touch elements from the received measurement signals ([0194], [0196], e.g., the device determined that the touch input is present on the touch surface).  
Drake does not specifically disclose the method wherein the user touch pressure is detected by using one or more piezoelectric touch elements.  
However, Kano discloses an apparatus (Figs 1 and 4; [0035], e.g., operation terminal 1), comprising: 
piezoelectric measurement circuitry ([0056], e.g., pressing force detecting unit 21) coupled to one or more piezoelectric touch elements ([0038], [0045], [0047], e.g., piezoelectric sensor 20 includes a piezoelectric film 201, a piezoelectric detection electrode 202 and a piezoelectric detection electrode 203) and configured to detect whether the one or more piezoelectric touch elements is receiving user touch pressure ([0053], e.g., the pressing force detecting unit 21 detects a level LSS (mV) of the inputted sensor signal and determines whether a pressing operation has been performed on the piezoelectric sensor 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kano in the invention of Drake for detecting user touch pressure by using one or more piezoelectric touch elements because a piezoelectric-based pressure sensor is capable of convert a pressure applied to an electrical signal that can be evaluated (see [0053] of Kano).  

Regarding claim 17, Drake discloses a human machine interface (HMI) system (Fig. 1A; [0082], e.g., an electronic system 100 is used in a human machine interface such as a keyboard, a remote control, a control panel, a touch sensor pad, or touch sensor buttons), comprising: 
an HMI ([0082], e.g., the touch sensor pad) comprising at least one force electrode and a plurality of capacitive touch elements (Figs 1A and 6B; [0065], [0130], e.g., force electrodes 128 and a plurality of sensing electrodes of the capacitive sense array 125): 
a microcontroller coupled to the HMI (Fig. 1A; e.g., processing device 110), and comprising: 
capacitive measurement circuitry (Fig. 6B; [0245], e.g., a touch sense circuit (e.g., touch sense channels 606)), coupled to the plurality of capacitive touch elements, and comprising a gain stage configured to amplify a signal corresponding to a capacitance at the capacitive touch elements by a gain level ([0190]- [0191], e.g., an amplifying stage in the capacitive sense circuit 101 configured to amplify a capacitance signal at the capacitive touch electrodes by a gain level);  
force measurement circuitry ([0245], e.g., a force sense circuit (e.g., force sense channels 608)), coupled to the at least one force electrode (e.g., the force electrodes 128); and 
gain control circuitry ([0190]-[0191], [0202], e.g., capacitance sense circuitry 101 and/or a processing core 109) coupled to the force measurement circuitry and the capacitive measurement circuitry, and configured to increase the gain level of the gain stage responsive to the force measurement circuitry receiving an input signal representing a user input from at least one of the force electrodes (e.g., in accordance with the determination that the force does meet the one or more criteria indicative of a touch, the device adjusts a gain for the capacitance sensors (e.g., increases the gain)); 
processing circuitry (e.g., processing core 109), coupled to receive amplified signals from the capacitive measurement circuitry for processing as user inputs ([0194], [0196], e.g., the device determined that the touch input is present on the touch surface).  
Kano does not specifically disclose wherein the human machine interface (HMI) comprises at least one piezoelectric touch element; and the microcontroller comprises piezoelectric measurement circuitry coupled to the at least one piezoelectric touch element and configured to receive the user input from the at least one piezoelectric touch element.
However, Kano discloses an apparatus (Figs 1 and 4; [0035], e.g., operation terminal 1), comprising: 
a microcontroller ([0037], e.g., a processor 40)  comprising piezoelectric measurement circuitry ([0056], e.g., pressing force detecting unit 21) coupled to one or more piezoelectric touch elements ([0038], [0045], [0047], e.g., piezoelectric sensor 20 includes a piezoelectric film 201, a piezoelectric detection electrode 202 and a piezoelectric detection electrode 203) and configured to receive a user input from the one or more piezoelectric touch elements ([0053], e.g., the pressing force detecting unit 21 detects a level LSS (mV) of the inputted sensor signal and determines whether a pressing operation has been performed on the piezoelectric sensor 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kano in the invention of Drake for detecting user touch pressure by using one or more piezoelectric touch elements because a piezoelectric-based pressure sensor is capable of convert a pressure applied to an electrical signal that can be evaluated (see [0053] of Kano).  

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2018/0059866) in view of Kano et al. (US 2016/0239127), and further in view of Kihara et al. (US 2015/0199061).  
Regarding claim 2, Kano further discloses the apparatus wherein the piezoelectric measurement circuitry configured to receive an input signal received at a piezoelectric terminal to an output as a voltage (see [0053], e.g., a level LSS (mV) of the inputted sensor signal and determines whether a pressing operation has been performed on the piezoelectric sensor 20 as a function of the detected level LSS); and wherein a control circuitry (Fig. 4; the control unit 14) configured to generate at an output a signal indicating that a voltage exceeds a reference level (e.g., exceeds the reference level 20mV).  
Drake in view of Kano does not specifically disclose wherein the piezoelectric measurement circuitry comprises: an analog interface circuit configured to communicate the input signal received at the piezoelectric terminal to an output as a voltage; and wherein the gain control circuitry comprises: a comparator having a first input coupled to the output of the analog interface circuit, and a second input coupled to receive a reference level, for generating at an output a signal indicating that a voltage at the output of the analog interface circuit exceeds the reference level.
However, Kihara discloses an apparatus (Fig. 1; [0033], e.g., a touch input device 1) comprising: piezoelectric measurement circuitry ([0035], e.g., a push amount calculating unit 200) comprising: an analog interface circuit ([0039], [0044], e.g., an operational amplifier U1) configured to communicate an input signal received at a piezoelectric terminal to an output as a voltage (e.g., output a voltage generated by the piezoelectric sensor 10P); and wherein a control circuitry comprises: a comparator (Fig. 4; [0078]- [0079], e.g., comparator U2) having a first input coupled to the output of the analog interface circuit (e.g., an inversion input terminal of the comparator U2 is connected to the output terminal of an operational amplifier U1), and a second input coupled to receive a reference level ([0078], e.g., the non-inversion input terminal of the comparator U2 is connected to the reference level V2), for generating at an output a signal indicating that a voltage at the output of the analog interface circuit exceeds the reference level ([0079], e.g., when a signal level of a push amount detection signal is the selected reference potential V2 or more, the comparator U2 outputs a predetermined first signal level (e.g. High level)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kihara in the invention of Drake in view of Kanao for providing an operational amplifier and a comparator in order to output a high level when a voltage level output by the operational amplifier exceeds a reference voltage level.  

Claim(s) 3, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2018/0059866) in view of Kano et al. (US 2016/0239127) and Kihara et al. (US 2015/0199061), and further in view of Liu et al. (US 2016/0231851).  
Regarding claim 3, Drake in view of Kano and Kihara does not specifically disclose the  apparatus of claim 2, wherein the signal generated at the output of the comparator corresponds to an interrupt request to the processing circuitry; wherein the processing circuitry is configured to communicate a gain control signal to the capacitive measurement circuitry responsive to receiving an interrupt request from the comparator; and wherein the gain stage of the capacitive measurement circuitry increases its gain level responsive to the gain control signal.
However, Liu discloses an apparatus Fig. 1; [0027], e.g., apparatus 100) comprising: processing circuitry (e.g., a controller 110) configured to communicate a gain control signal to capacitive measurement circuitry ([0027]-[0028], e.g.,  communicate a gain control signal to signal amplifying unit 6) responsive to receiving an amplified signal; and wherein a gain stage of the capacitive measurement circuitry increases its gain level responsive to the gain control signal ([0028], e.g., the signal amplifying unit 6 increases its gain level in response to the gain control signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Liu in the invention of Drake in view of Kano and Kihara for configuring processing circuitry to communicate a gain control signal to capacitive measurement circuitry and configuring a gain stage of the capacitive measurement circuitry to increase its gain level responsive to the gain control signal so that an amplified touch signal satisfies a recognition range of control circuitry to assist in signal determination of the touch signal (see [0027]-[0028] of Liu).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Drake in view of Kano, Kihara and Liu for using an output signal of a comparator as an interrupt request to notify processing circuitry that the force does meet one or more criteria indicative of a touch so that the processing circuitry can send a gain control signal to capacitive measurement circuitry to increase its gain level (see [0190] of Drake).  

Regarding claim 18, Drake in view of Kano does not specifically disclose the system of claim 17, wherein the piezoelectric measurement circuitry comprises: an analog interface circuit configured to communicate an input signal received at the at least one piezoelectric touch element to an output as a voltage; and wherein the gain control circuitry comprises: a comparator, coupled to the analog interface circuit, having a first input coupled to the output of the analog interface circuit to receive the voltage, having a second input coupled to receive a reference level, and having an output presenting an interrupt request responsive to the voltage at the output of the analog interface circuit exceeding the reference level; and circuitry for communicating to the gain stage, responsive to the interrupt request, a gain control signal indicating the increase of the gain level.
However, Kihara discloses an apparatus (Fig. 1; [0033], e.g., a touch input device 1) comprising: piezoelectric measurement circuitry ([0035], e.g., a push amount calculating unit 200) comprising: an analog interface circuit ([0039], [0044], e.g., an operational amplifier U1) configured to communicate an input signal received at a piezoelectric terminal to an output as a voltage (e.g., output a voltage generated by the piezoelectric sensor 10P); and wherein a control circuitry comprises: a comparator (Fig. 4; [0078]- [0079], e.g., comparator U2) having a first input coupled to the output of the analog interface circuit (e.g., an inversion input terminal of the comparator U2 is connected to the output terminal of an operational amplifier U1), and a second input coupled to receive a reference level ([0078], e.g., the non-inversion input terminal of the comparator U2 is connected to the reference level V2), for generating at an output a signal indicating that a voltage at the output of the analog interface circuit exceeds the reference level ([0079], e.g., when a signal level of a push amount detection signal is the selected reference potential V2 or more, the comparator U2 outputs a predetermined first signal level (e.g. High level)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kihara in the invention of Drake in view of Kanao for providing an operational amplifier and a comparator in order to output a high level when a voltage level output by the operational amplifier exceeds a reference voltage level.  
Drake in view of Kano and Kihara does not specifically disclose the apparatus of claim 2, wherein the signal generated at the output of the comparator corresponds to an interrupt request to circuitry; wherein the circuitry is configured for communicating to the gain stage, response to the interrupt request, a gain control signal indicating the increase of the gain level.  
However, Liu discloses an apparatus Fig. 1; [0027], e.g., apparatus 100) comprising: processing circuitry (e.g., a controller 110) configured to communicate a gain control signal to capacitive measurement circuitry ([0027]-[0028], e.g.,  communicate a gain control signal to signal amplifying unit 6) responsive to receiving an amplified signal; and wherein a gain stage of the capacitive measurement circuitry increases its gain level responsive to the gain control signal ([0028], e.g., the signal amplifying unit 6 increases its gain level in response to the gain control signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Liu in the invention of Drake in view of Kano and Kihara for configuring processing circuitry to communicate a gain control signal to capacitive measurement circuitry and configuring a gain stage of the capacitive measurement circuitry to increase its gain level responsive to the gain control signal so that an amplified touch signal satisfies a recognition range of control circuitry to assist in signal determination of the touch signal (see [0027]-[0028] of Liu).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Drake in view of Kano, Kihara and Liu for using an output signal of a comparator as an interrupt request to notify processing circuitry that the force does meet one or more criteria indicative of a touch so that the processing circuitry can send a gain control signal to capacitive measurement circuitry to increase its gain level (see [0190] of Drake).  

Regarding claim 19, Drake further discloses the system of claim 18, wherein a central processing unit comprises the processing circuitry and the circuitry for communicating the gain control signal (Fig. 1; [0078], [0191], e.g., the processing device is a central processing unit comprising the processing core 109 and the capacitance sense circuitry 101).  

Claim(s) 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2018/0059866) in view of Kano et al. (US 2016/0239127), and further in view of Sato et al. (US 2015/0301647).    
Regarding claim 7, Drake in view of Kano does not specifically disclose the apparatus of claim 1, wherein the gain control circuitry is further configured to increase the gain level at the gain stage for a selected duration responsive to the piezoelectric measurement circuitry receiving an input signal representing a user input from at least one of the one or more piezoelectric input terminals.
However, Sato discloses an input device (Fig. 10; [0073], e.g., input terminal 1) comprising: gain control circuitry ([0090], e.g., CPU 20) configured to increase a sensitivity level by increasing the gain of a detection output for a selected duration responsive to capacitive measurement circuitry receiving an input signal representing a user input from one or more piezoelectric input terminals (Fig. 12; [0089]-[0090], [0095], [0101]-[0102], [0106]-[0107], e.g., if a touch operation on touch sensor 40 is detected, the CPU 20 increases a sensitivity level of the touch sensor 40 for a selected duration in which the operator’s dominant hand is being determined).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Sato in the invention of Drake in view of Kano for increasing a gain level at a gain stage for a selected duration responsive to piezoelectric measurement circuitry receiving an input signal representing a user input from at least one of  one or more piezoelectric input terminals because by increasing the gain level only during the selected duration, an increase in power consumption is minimized (see [0107] of Sato). 

Regarding claim 11, Drake in view of Kano does not disclose the method of claim 10, wherein the step of generating measurement signals using the second gain level is performed for a selected duration; and further comprising: after the selected duration, setting the gain level in the least one gain stage in the capacitive measurement circuitry to a gain level lower than the second level; and then generating measurement signals corresponding to capacitance at one or more of the plurality of capacitive touch elements of the HMI using the lower gain level.
However, Sato discloses a method comprising: generating measurement signals using a second sensitivity level is performed for a selected duration (Figs 10-12; [0089]-[0090], [0095], [0101]-[0102], [0106]-[0107], e.g., generate measurement signal using a second sensitivity level by increasing the gain of a detection output for a selected duration in which the operator’s dominant hand is being determined); and after the selected duration, setting the sensitivity level in capacitive measurement circuitry to a sensitivity level lower than the second sensitivity level (Fig. 12; [0095], [0107], e.g., returns the sensitivity level to a normal sensitivity level after the determination of the dominant hand is completed); and then generating measurement signals corresponding to capacitance at one or more of a plurality of capacitive touch elements of a touch sensor using the lower sensitivity level ([0097], [0101]-[0102], e.g., generate measurement signals corresponding to capacitance at electrodes 40A and 40B of touch sensor 40 using the normal sensitivity level).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Sato in the invention of Drake in view of Kano for generating measurement signals using a second gain level for a selected duration and then generating measurement signals corresponding to capacitance at one or more of a plurality of capacitive touch elements of a HMI using the lower gain level because by increasing the gain level only during the selected duration, an increase in power consumption is minimized (see [0107] of Sato). 

Regarding claim 12, Drake in view of Kano and Sato further discloses the method of claim 11, wherein the lower gain level is the first gain level ([0191] of Drake, e.g., adjust the gain from a first gain level to a second gain level.  Also see [0090] of Sato, e.g., the amount of information can be enhanced by increasing the gain of a detection output from each of electrodes 40A and 40B in CPU 20). 

Claim(s) 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2018/0059866) in view of Kano et al. (US 2016/0239127), and further in view of Nambu et al. (US 2009/0267902).  
Regarding claim 8, Drake in view of Kano does not specifically disclose the apparatus of claim 1, further comprising: piezoelectric driver circuitry coupled to the one or more piezoelectric terminals, and configured to drive a voltage at the one or more piezoelectric terminals responsive to the processing circuitry processing a user input.
However, Nambu discloses an apparatus (Fig. 1; [0030], e.g., a touch panel 10)  comprising: piezoelectric driver circuitry (Fig. 2; [0032], e.g., a boosting circuit 30) coupled to one or more piezoelectric terminals (e.g., the piezoelectric elements 16) and configured to drive a voltage at one or more piezoelectric terminals responsive to processing circuitry processing a user input ([0031]-[0032], [0035], e.g., drive a voltage signal to the piezoelectric elements 16 for generating vibration to provide force feedback in response to processing circuitry 26, 28 processing a user input). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Nambu in the invention of Drake in view of Kano for driving a haptic voltage signal at one or more piezoelectric terminals responsive to processing circuitry processing a user input in order to provide a force feedback to a user (see [0035] of Nambu). 

Regarding claim 20, Drake in view of Kano does not specifically disclose the system of claim 17, further comprising: piezoelectric driver circuitry coupled to the at least one piezoelectric touch element and configured to drive a voltage at the at least one piezoelectric touch element responsive to the processing circuitry processing a user input.
However, Nambu discloses an apparatus (Fig. 1; [0030], e.g., a touch panel 10)  comprising: piezoelectric driver circuitry (Fig. 2; [0032], e.g., a boosting circuit 30) coupled to one or more piezoelectric terminals (e.g., the piezoelectric elements 16) and configured to drive a voltage at one or more piezoelectric terminals responsive to processing circuitry processing a user input ([0031]-[0032], [0035], e.g., drive a voltage signal to the piezoelectric elements 16 for generating vibration to provide force feedback in response to processing circuitry 26, 28 processing a user input). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Nambu in the invention of Drake in view of Kano for driving a haptic voltage signal at one or more piezoelectric terminals responsive to processing circuitry processing a user input in order to provide a force feedback to a user (see [0035] of Nambu).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2018/0059866) in view of Kano et al. (US 2016/0239127) and Nambu et al. (US 2009/0267902), and further in view of Zafiris (US 2016/0048213).   
	Regarding claim 9, Drake in view of Kano and Chaput does not specifically discloses the apparatus of claim 8, further comprising: proximity detection circuitry coupled to a proximity sensor input and configured to detect signals at the proximity sensor input; wherein the processing circuitry is configured to awaken from a sleep state responsive to the proximity detection circuitry detecting signals at the proximity sensor input corresponding to a proximity sensing.
	However, Zafiris discloses an apparatus (Fig. 1; [0019], e.g., computing device 102) comprising: proximity detection circuitry ([0021], e.g., detection module 116 detect proximity of a finger of a user's hand) coupled to a proximity sensor input ([0022], [0029], e.g., touch sensors 118) and configured to detect signals at the proximity sensor input; wherein processing circuitry is configured to awaken from a sleep state responsive to the proximity detection circuitry detecting signals at the proximity sensor input corresponding to a proximity sensing (Fig. 7; [0021], [0039], [0045], e.g., awaken the processing system 108 from a sleep state responsive to the detection of the proximity of the object by the touch sensors).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Zafiris in the invention of Drake in view of Kano and Chaput for waking up processing circuitry in a sleep state if an object is detected as proximal to a proximity sensor so that power consumption of a computing device can be reduced by placing the processing circuitry in a reduced-power state (e.g., the sleep state). 

9.	Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2018/0059866) in view of Kano et al. (US 2016/0239127), and further in view of Nambu et al. (US 2009/0267902) and Park et al. (US 2011/0043477). 
Regarding claim 15, Drake in view of Kano does not specifically disclose the method of 740claim 10, further comprising: applying a drive signal to one or more piezoelectric touch elements responsive to the receiving of measurement signals from the capacitive measurement circuitry indicating one or more of the plurality of capacitive touch elements receiving capacitance changes.
However, Nambu discloses an apparatus (Fig. 1; [0030], e.g., a touch panel 10)  comprising: piezoelectric driver circuitry (Fig. 2; [0032], e.g., a boosting circuit 30) coupled to one or more piezoelectric touch elements (e.g., the piezoelectric elements 16) and configured to apply a drive signal to the one or more piezoelectric touch elements responsive to processing circuitry processing a user input ([0031]-[0032], [0035], e.g., drive a voltage signal to the piezoelectric elements 16 for generating vibration to provide force feedback in response to processing circuitry 26, 28 processing a user input). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Nambu in the invention of Drake in view of Kano for driving a haptic voltage signal at one or more piezoelectric terminals responsive to receiving of measurement signals indicating processing circuitry processing a user input in order to provide a force feedback to a user (see [0035] of Nambu).
Drake in view of Kano and Nambu does not disclose wherein the one or more piezoelectric touch elements receive the driving signal in responsive to receiving of measurement signals from capacitive measurement circuitry indicating one or more of a plurality of capacitive touch elements receiving capacitance changes. 
However, Park discloses a touch feedback panel (Fig. 1; [0034], e.g., a touch screen device 60) wherein one or more piezoelectric touch elements (e.g., a plurality of transparent piezoelectric actuators 240) receive a driving signal in responsive to receiving of measurement signals from capacitive measurement circuitry indicating one or more of a plurality of capacitive touch elements receiving capacitance changes ([0038], [0050], [0056], [0058]-[0059], e.g., a control unit 40 applies a drive signal to a piezoelectric actuator corresponding to an input position detected by a capacitive touch sensing unit 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park in the invention of Drake in view of Kano and Nambu for applying a drive signal to one or more piezoelectric touch elements in responsive to receiving of measurement signals from capacitive measurement circuitry indicating one or more of a plurality of capacitive touch elements receiving capacitance changes so that a touch feedback occurs only in a region corresponding to an input position touched by a finger, making it possible to reduce device power consumption (see [0061]-[0062] of Park). 

10.	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2018/0059866) in view of Kano et al. (US 2016/0239127), Nambu et al. (US 2009/0267902) and Park et al. (US 2011/0043477), and further in view of Zafiris (US 2016/0048213).   
	Regarding claim 16, Drake in view of Kano, Nambu and Park does not disclose the  method of claim 15, further comprising: placing the processor in a sleep state; then detecting whether a proximity sensor of the HMI is sensing a user in proximity of the HMI; and responsive to detecting that the proximity sensor of the HMI is sensing a user in proximity of the HMI, awakening the processor from the sleep state.
	However, Zafiris discloses a method comprising: placing a processor in a sleep state (Fig. 1; [0021], e.g., place the processor 108 in a sleep state); then detecting whether a proximity sensor of a HMI is sensing a user in proximity of the HMI ([0019], [0021]-[0022], [0029], e.g., detection module 116 detects a user in proximity of the HMI 100); and responsive to detecting that the proximity sensor of the HMI is sensing a user in proximity of the HMI, awakening the processor from the sleep state (Fig. 7; [0021], [0039], [0045], e.g., awaken the processing system 108 from a sleep state responsive to the detection of the proximity of the object by the touch sensors).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Zafiris in the invention of Drake in view of Kano and Chaput for waking up processing circuitry in a sleep state if an object is detected as proximal to a proximity sensor so that power consumption of a computing device can be reduced by placing the processing circuitry in a reduced-power state (e.g., the sleep state).

11.	Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2018/0059866) in view of Kano et al. (US 2016/0239127), and further in view of Zafiris (US 2016/0048213).   
Regarding claim 21, Drake in view of Kano does not specifically disclose the system of claim 17, wherein the HMI further comprises: a proximity sensor; wherein the microcontroller further comprises: proximity detection circuitry configured to detect signals from the proximity sensor; and wherein the processing circuitry is configured to awaken from a sleep state responsive to the proximity detection circuitry detecting signals from the proximity sensor indicating sensing of a user in proximity of the HMI.
However, Zafiris discloses a system comprising an HMI (Fig. 1; [0019], e.g., a system comprising an HMI 102) comprising: a proximity sensor ([0022], [0029], e.g., touch sensors 118); and a microcontroller ([0022], e.g., a controller 122) comprising: proximity detection circuitry ([0021]-[0022], e.g., detection module 116 detect proximity of a finger of a user's hand) configured to detect signals from the proximity sensor; and processing circuitry ([0021], e.g., processor 108) configured to awaken from a sleep state responsive to the proximity detection circuitry detecting signals from the proximity sensor indicating sensing of a user in proximity of the HMI (Fig. 7; [0021], [0039], [0045], e.g., awaken the processing system 108 from a sleep state responsive to the detection of the proximity of the object by the touch sensors).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Zafiris in the invention of Drake in view of Kano for waking up processing circuitry in a sleep state if an object is detected as proximal to a proximity sensor so that power consumption of a computing device can be reduced by placing the processing circuitry in a reduced-power state (e.g., the sleep state).

Allowable Subject Matter
12.	Claims 4-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tokunaga et al. (US 2020/0241682) discloses capacitive measurement circuitry comprising a gain stage configured to amplify a signal corresponding to a capacitance at capacitive touch elements by a gain level and gain control circuitry configured to increase the gain level of the gain stage.
	Chaput et al. (US 2020/0098967) discloses piezoelectric driver circuitry configured to drive a voltage at a piezoelectric terminal responsive to processing circuitry processing a user input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG ZHOU/Primary Examiner, Art Unit 2623